UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ALAN H. WILLIAMS,
Plaintiff-Appellant,

v.

AIR WISCONSIN, INCORPORATED;
                                                                No. 95-1285
INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE
WORKERS; IAMAW AIR TRANSPORT,
DISTRICT 143,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-94-212)

Argued: December 4, 1995

Decided: January 16, 1996

Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Gary Raymond Hershner, MORRISSEY, HERSHNER &
JACOBS, Richmond, Virginia, for Appellant. Debra Lynn Willen,
GUERRIERI, EDMOND & CLAYMAN, Washington, D.C. for
Appellees IAMAW and IAMAW Air Transport; Patricia H. Kim,
O'MELVENY & MYERS, New York, New York, for Appellee Air
Wisconsin. ON BRIEF: John A. Edmond, GUERRIERI, EDMOND
& CLAYMAN, Washington, D.C., for Appellees IAMAW and
IAMAW Air Transport; Michael A. Curley, O'MELVENY &
MYERS, New York, New York, for Appellee Air Wisconsin.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant, Alan H. Williams (Williams), appeals the district
court's entry of summary judgment in favor of the appellees, Air Wis-
consin, Inc. (Air Wisconsin), International Association of Machinists
and Aerospace Workers (IAM), and IAM Air Transport District 143
(District 143),* in an action alleging a breach of the collective bar-
gaining agreement by Air Wisconsin and a breach of the duty of fair
representation by the Union. Finding no error, we affirm.

I

On July 5, 1992, Williams, who was employed by Air Wisconsin
as a mechanic, claimed twelve hours of premium pay on his time
card. Air Wisconsin later investigated Williams' claim for twelve
hours of premium pay because it suspected him of time card fraud.
On August 6, 1992, after an initial charge hearing, Air Wisconsin ter-
minated Williams.

After being discharged, Williams turned to the Union for help in
regaining his job. The Union then filed a grievance on behalf of Wil-
liams. After Air Wisconsin denied the grievance, the Union appealed
the denial of Williams' grievance through the steps provided in the
_________________________________________________________________
*We will refer to IAM and District 143 collectively as the Union.

                    2
collective bargaining agreement, and, while not required to do so, the
Union ultimately took Williams' claim to arbitration.

While the Union was appealing Williams' grievance but before the
arbitration hearing, the Union and Air Wisconsin were in the process
of renegotiating the collective bargaining agreement. During these
negotiations, the Union repeatedly requested Air Wisconsin to rein-
state Williams, and Air Wisconsin agreed to conduct an independent
investigation into Williams' firing. This investigation showed that in
a forty-five day period Williams had claimed 167.5 hours of unautho-
rized premium pay. Consequently, Air Wisconsin refused to reinstate
Williams.

On April 28, 1993, Williams' grievance went to arbitration before
a three-member panel. On October 4, 1993, Williams' grievance was
denied. The panel found that Williams had abused the premium pay
policy of Air Wisconsin from July 4 through July 8, and it reasoned
that discharge was an appropriate sanction.

Williams then brought this action in the United States District
Court for the Eastern District of Virginia. In the district court, Wil-
liams claimed that Air Wisconsin breached the collective bargaining
agreement because it terminated him for reporting safety problems
with Air Wisconsin's planes to the Federal Aviation Administration
rather than for time card fraud. Williams also claimed that the Union
breached its duty of fair representation by failing to call certain wit-
nesses at the arbitration hearing who allegedly could have corrobo-
rated his claim that Air Wisconsin fired him because he was a
whistle-blower.

After holding a hearing on Williams' claims, the district court
granted summary judgment in favor of the Union, holding that the
Union did not breach its duty of fair representation to Williams.
Because the Union did not breach its duty of fair representation to
Williams, the district court granted Air Wisconsin's motion for sum-
mary judgment, holding that it lacked the authority to reconsider the
decision of the arbitration panel. Williams appeals.

II

Our review of the briefs and consideration of the arguments of the
parties has revealed that this appeal is without merit, especially since

                     3
the Union took Williams' grievance to arbitration even though it had
no duty to do so. See Vaca v. Sipes, 386 U.S. 171, 191 (1967).
Accordingly, we affirm the judgment of the district court for the rea-
sons stated in that court's persuasive opinion. Williams v. Air
Wisconsin, Inc., 874 F. Supp. 710 (E.D. Va. 1995).

AFFIRMED

                    4